IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20869
                           Summary Calendar



BELINDA BARNES; ESTELLE BERNSTINE;
SHIRLEY COLTER; GLORIA CASTRO;
SHEILA CONES; ALTON COMIER; SHARON
DAVIS; TAMMY GREEN; GLORIA NUNEZ;
JANIE RAMIEZ; PRINCESS STEWART;
GENEVA THERAGOOD,

                                      Plaintiffs-Appellants,

versus

NABISCO, INC.,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2976
                       --------------------
                         February 25, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellants, former employees of Nabisco, Inc., appeal the

district court’s final judgment granting Nabisco’s motion for

summary judgment and dismissing the case with prejudice.       The

Employees argue on appeal that the district court erred in

denying their motion to remand to state court their worker’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20869
                               -2-

compensation discrimination claim.   The district court correctly

found that resolution of the Appellants’ claim will require

interpretation of the Collective Bargaining Agreement (“CBA”)

between the bakery employees and Nabisco and that their claim is

preempted by § 301 of the Labor Management Relations Act,

codified at 29 U.S.C. § 185.   See Reece v. Houston Lighting &

Power Co., 79 F.3d 485, 487 (5th Cir. 1996).   Because the

Appellants allege that Nabisco treated their request for

severance pay differently than other employees’ requests and

their right to severance pay stems solely from the CBA, the

Appellants’ state law claim is “inextricably intertwined” with

the terms of the CBA and is therefore preempted.   See Thomas v.

LTV Corp., 39 F.3d 611, 616-17 (5th Cir. 1994).

     AFFIRMED.